DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)  as being Hill by (US 4,513,183).
Regarding claim 1, Hill discloses a lighting apparatus comprising a power source (battery(not shown), see Col. 3; lines 51-54); at least one light source (bulb 11, see Fig. 1); a gravity switch (13, see Figs. 1-2) having an on positional status and an off positional status; and wherein the power source, the light source, and the gravity switch are electrically connected so that the light source emits light having wavelengths in the visible spectrum when the gravity switch is in the on positional status (see Figs. 1-2, Col. 3; lines 51-54 and Col. 4; lines 50-67).

Regarding claim 2, Hill further discloses the gravity switch (13, see Figs. 1-2) comprises a ball inside a tube wherein the ball has a position in the tube relative to a force of gravity (see Col. 4; lines 1-11).

Regarding claim 3, Hill further discloses the ball is comprised of a material which is not magnetic (i.e.  the balls 28 is brass which is nonmagnetic material, see claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Sanford (US 2005/0213326).
Regarding claims 4-6, the teachings of Hill have been discussed above.
However, Hill is silent with respect to the lighting apparatus is enclosed in an enclosure as a lighting assembly, as recited 4; the enclosure is water resistant at a submersible pressure, as recited in claim 5; wherein the submersible pressure is at least 1 inch of water, as recited in claim 6.

Sanford discloses a water container (40) and Lid (42) is removably attached to container (40) wherein the lid includes with a modular lighting unit (10, see Fig. 5) that includes a light source (14) includes an enclosure (48) enclosing the light source (see Figs. 3 and 5, Para. 0030-0031 and 0037). Sanford further discloses modular lighting unit (10) can be incorporated into other containers, such as a cooler, a roof top cargo carrier or other storage container, or into any other suitable device (see Abstract).
Therefore, in view of Sanford, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the enclosure system of Sanford for providing protection for the light source. One would have been motivated to make this combination to provide an improved protection for the light source.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US 2005/0213326) in view of Hill.
Regarding claims 1-3, Sanford discloses a lighting apparatus (lighting unit 10, see Fig. 5, Para. 0030) comprising a power source (16, see Fig. 5); at least one light source (14, 32, 36, see Figs. 4 and 5, Para. 0030-0031); switch (20/36, see Figs. 5, 7, and 8; Para. 0030) having an on positional status and an off positional status (see Figs. 1 and 7, Para. 0030); and wherein the power source (16), the light source (14), and the switch are electrically connected so that the light source emits light having wavelengths in the visible spectrum when the switch is in the on positional status (see Para. 0031-0032). Sanford further discloses other embodiment the switch can be a mechanical switch, a motion-activated switch, e.g., mercury tilt switch, a photodetector switch, or other automatic switching device (see Para. 0043). 
However, Sanford is silent with respect to the switch is a gravity switch, as recited in claim 1; the gravity switch comprises a ball inside a tube wherein the ball has a position in the tube relative to a force of gravity, as recited in claim 2; wherein the ball is comprised of a material which is not magnetic, as recited in claim 3.
Hill discloses a lighting apparatus comprising a power source (battery(not shown), see Col. 3; lines 51-54); at least one light source (bulb 11, see Fig. 1); a gravity switch (13, see Figs. 1-2) having an on positional status and an off positional status; and wherein the power source, the light source, and the gravity switch are electrically connected so that the light source emits light having wavelengths in the visible spectrum when the gravity switch is in the on positional status (see Figs. 1-2, Col. 3; lines 51-54 and Col. 4; lines 50-67). Hill further discloses the gravity switch (13, see Figs. 1-2) comprises a ball inside a tube wherein the ball has a position in the tube relative to a force of gravity (see Col. 4; lines 1-11). Hill further discloses the ball is comprised of a material which is not magnetic (i.e.  the balls 28 is brass which is nonmagnetic material, see claim 6).
Therefore, in view of Hill, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanford by replacing the switch with Hill gravity switch that includes a nonmagnetic ball in order to minimize the welding and sticking effect as suggested by Hill (see Col. 3; lines 10-13). One would have been motivated to make this combination to provide an improved switch that further contribute to a long effective switching life.


Regarding claim 4, Sanford further discloses the lighting apparatus (10) is enclosed in an enclosure (48/56, see Figs. 5 and 10, Para. 0039) as a lighting assembly (see Figs. 3 and 5, Para. 0030-0031 and 0037).

Regarding claims 5 and 6, Sanford further discloses the lid for a water container may be configured to accept the modular lighting unit. The modular lighting unit can be incorporated into other containers, such as a cooler, a roof top cargo carrier or other storage container, or into any other suitable device. Moreover, the modular lighting unit can be retrofitted into existing structures or enclosures, such as portable toilets, garden sheds and the like (see Abstract).
However, Sanford is silent with respect further discloses the enclosure is water resistant at a submersible pressure; wherein the submersible pressure is at least 1 inch of water.
 	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the enclosure to be water resistant  since the container may be a water container in order to protect the light source from  water damage. One would have been motivated to make this combination to effectively protect the lighting for the intended use.


Regarding claim 7, Sanford further discloses the at least one light source  is a light emitting diode (LED) (14, 32, 36, see Figs. 4 and 5, Para. 0030-0031).

Regarding claim 8, Sanford as modified in view of Hill further discloses the enclosure (48/56, see Figs. 5 and 10, Para. 0039) comprises a face on a top half, a base half and at least one wall connecting the face and the base half, wherein at least a portion of the wavelengths emitted from the light source pass through the face and/or the at least one wall when the gravity switch is in the on positional status (see Para. 0039).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest the gravity switch comprises a ball inside a tube wherein the ball has a position in the tube relative to a force of gravity and the magnet is attached to the base half of the enclosure and the position of the ball in the tube during the on positional status is not affected by the magnet, as recited in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shah discloses an illuminating container; Hsu (US 2007/0171627) discloses an luminous container with magnetic charger is designed for energizing LEDs to light with induced electromagnetic electricity; Fitzsimmons et al. (US 2006/0028820) discloses a storage container having a storage tub and lid including a solid-state light source or electro-luminescence is located to illuminate the interior region of the tub in response to an actuated switch contained within the lid.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875